Citation Nr: 0508400	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-13 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of shell 
fragment wounds to the nose and sinuses.

2.  Entitlement to service connection for residuals of burns 
to the chest wall and upper back.

3.  Entitlement to a greater initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Granddaughter
ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to April 1946, 
including combat service in the Pacific area.  He received a 
Purple Heart Medal for an injury sustained as the result of 
enemy action.

This appeal arises from a January 2002 rating decision by the 
New Orleans, Louisiana Regional Office (RO) of the Department 
of Veterans' Affairs which denied service connection for 
residuals of shell fragment wounds to the nose and sinuses 
and residuals of burns to the chest wall and upper back.  In 
addition, this appeal arises from an October 2002 Decision 
Review Officer's decision to grant the veteran's claim for 
service connection for PTSD and assign a disability rating of 
30 percent.

In January 2005, the veteran testified in a hearing before 
the undersigned Acting Veterans Law Judge.  At that time, the 
veteran requested that his appeal be advanced on the Board's 
docket due to his advanced age.  The motion to advance the 
appeal was granted.  In addition, subsequent to the hearing, 
the record was held open for an additional period of thirty 
days to allow the veteran time to submit additional medical 
evidence.  The Board has since received such evidence, and 
the veteran has waived initial RO consideration of that 
evidence.  Accordingly, the Board will proceed without 
further delay.


FINDINGS OF FACT

1.  The veteran does not have residuals of shell fragment 
wounds of the nose and sinuses attributable to service.

2.  There is no medical evidence showing that the veteran 
currently has residuals of burns to the chest wall and upper 
back attributable to service.

3.  The veteran's PTSD is manifested by mild depression, 
impairment of memory, and diminished involvement in social 
relationships; all resulting in mild social and occupational 
impairment.


CONCLUSIONS OF LAW

1.  The veteran did not incur residuals of residuals of shell 
fragment wounds to the nose and sinuses as a result of his 
military service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2004).

2.  The veteran did not incur residuals of residuals of burns 
to the chest wall and upper back as a result of his military 
service. 38 U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).

3.  The criteria for a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) have not 
been met. 38 U.S.C.A. §§ 1155 and 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical and personnel records; the veteran's contentions, 
including testimony provided before the Board in January 
2005; VA examination reports dated in 2001 and 2002; VA 
records for outpatient treatment on various dates between 
1997 and 2000; and letters from the veteran's friend and 
granddaughter.  In addition, the Board has received and 
reviewed letters and treatment records from Jeff Sandoz, 
Ph.D.; Joni L. Orazio, M.D.; Katrina Prejean, Cardiopulmonary 
Rehabilitation Counselor; Michael A. Felton, M.D.; and Thomas 
A. Neumann, M.D.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all the evidence submitted by 
the veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.

I. Service Connection

The veteran contends that he incurred an injury to his 
sinuses, chest wall, and upper back when he was hit with 
shrapnel during combat in Japan.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  To 
establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, because the veteran alleges that his injuries 
were incurred during combat, certain special considerations 
apply. In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), 
the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  The evidence in the claims file shows that the 
veteran was awarded a Purple Heart Medal for an injury 
resulting from enemy action. Based on this evidence, the 
Board finds that the veteran participated in combat. 
Therefore, the veteran's statements regarding the injuries 
incurred in combat must be accepted to the extent that they 
are consistent with the circumstances, conditions, and 
hardships of his service. See 38 U.S.C.A. § 1154(b).
Based in the foregoing, the Board will concede that the 
appellant was likely hit by shrapnel during service, and this 
would certainly be consistent with the circumstances of his 
service in Japan.  However, 38 U.S.C.A. § 1154(b) can be used 
only to provide a factual basis upon which a determination 
could be made that a particular disease or injury was 
incurred or aggravated in service, not to link the claimed 
disorder etiologically to the current disorder. See Libertine 
v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) 
does not establish service connection for a combat veteran; 
it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service. A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17- 19 (1999). 

A.  Residuals of Shell Fragment Wounds to the Nose and 
Sinuses

The veteran has a current diagnosis of sinusitis, as 
evidenced by a February 2005 letter from the veteran's 
private physician offering a diagnosis of chronic right 
maxillary sinusitis.   Furthermore, as noted above, the Board 
concedes that the veteran's sinuses were injured in service.  
However, there is no evidence of the veteran's injury in his 
service medical records and his separation examination 
report, dated April 1946, indicates a normal nose and 
sinuses.  Therefore, it is not clear that the veteran's sinus 
injury was permanent.  The first post-service diagnosis of a 
sinus problem in the claims file was an October 1997 private 
treatment note showing "history of sinus trouble, allergic 
rhinitis, sinusitis."    The 2005 letter from the veteran's 
doctor shows he treated the veteran for sinus infections for 
37 years.  In his notice of disagreement, the veteran wrote 
that he began treatment for sinus pain in the 1950s, but 
records of this treatment is not in the claims file.

Although the Board concedes that the veteran was injured in 
service and there is a current diagnosis of sinusitis, there 
is no persuasive nexus opinion relating the veteran's current 
sinus condition to his injury in service.  In November 2003, 
the veteran's private physician, Dr. Neumann wrote:

[The veteran] suffers from chronic 
right maxillary sinusitis.  In Okinawa, 
1945, he suffered facial trauma when 
hit by shrapnel by an artillery shell.  
I have been treating [the veteran] for 
approximately 35 years.  I have tried 
many forms of treatment, including 
medications, but the sinus infections 
reoccur frequently and chronically.

In February 2005, Dr. Neumann submitted essentially the same 
statement, changing the length of treatment to 37 years.  

As an initial matter, the Board does not find this statement 
to be a nexus opinion.  The veteran's doctor failed to 
conclude that the veteran's current sinus condition is 
related to the facial trauma he allegedly suffered in 
service.  Rather, he just related that the veteran has sinus 
problems now and that there was some injury during service, 
without actually linking the two things.

Moreover, even if this statement is accepted as a nexus 
opinion, it is not particularly probative.  The Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence. Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board. Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993.)  

In this case, there is no evidence that Dr. Neumann reviewed 
the veteran's claims file.  Furthermore, while the Board 
concedes that the veteran suffered an injury to his sinuses 
in service, there is limited factual basis in the claims file 
to support the doctor's conclusion that the veteran suffered 
"facial trauma."  In his notice of disagreement, the 
veteran wrote that the explosion caused shrapnel to fly into 
his nose and eyes.  He began treatment for sinus pain in the 
1950s and was diagnosed with neuralgia.  From the veteran's 
statement, it is unclear whether he or his doctor at that 
time concluded this was related to the injury in service.  In 
addition, during his January 2005 hearing, the veteran 
explained that he was hit with shrapnel, but "just had a few 
scratches."  The veteran's representative asked him whether 
his sinus problem resulted from that explosion, and the 
veteran replied, "I don't know.  I don't think so."  The 
veteran's wife reported that they were unable to obtain 
treatment records from the doctor who first treated the 
veteran's sinus condition, but that he told the veteran that 
the explosion may have burned the veteran's nerves, causing 
long-term damage to the sinuses.  In his 2003 and 2005 notes, 
Dr. Neumann did not discuss the nature of the veteran's 
facial trauma or the possibility that his nerves were burnt 
or irritated by the explosion.  In addition, during the 
hearing, the veteran's granddaughter explained that Dr. 
Neumann probably did not keep treatment records about the 
veteran because he had an informal relationship with the 
veteran, merely renewing his prescriptions and recommending 
other doctors for treatment.

In December 2001, the veteran underwent a VA examination to 
determine the etiology of his sinus condition.  The examiner 
reviewed the veteran's claims file and examined him, finding 
no abnormalities of the nose or sinuses.  The examiner's 
impression was rhinitis, "most likely completely unrelated 
to the shell explosion."  He ordered a CT scan of the 
veteran's sinuses, but the results of this test are not found 
in the claims file.  Nevertheless, the Board finds that the 
opinion offered by the VA examiner has more probative value 
than that offered by Dr. Neumann.  This is because the VA 
examiner reported his findings upon examination of various 
parts of the nose and sinuses and because he reviewed the 
veteran's claims file.  Dr. Neumann failed to provide 
rationale for his opinion or report any specific findings.

The Board has also considered the veteran's written and 
hearing testimony submitted in support of his argument, as 
well as statements submitted by the veteran's friend, wife, 
and granddaughter.  The veteran's friend's February 2002 
statement shows only that he witnessed the veteran's injury 
and subsequent hospitalization.  These facts are not in 
dispute.  In addition, the veteran's statements and those of 
his friend, wife, and granddaughter are not competent 
evidence of a nexus between service and the veteran's sinus 
condition.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of shell fragment 
wounds to the nose and sinuses.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

B.  Residuals of Burns to the Chest Wall and Upper Back

The veteran contends that the same explosion causing him to 
be hit by shrapnel also burned his chest and upper back.  It 
is noted that the veteran's service medical records do not 
show any injury to the chest and back.  In fact, the 
veteran's separation examination report, dated April 1946, 
fails to indicate a history of injury.  Both the skin and the 
veteran's chest X-ray were reported to be normal.  However, 
because the veteran was injured in combat, the Board will 
concede that the veteran had burn injuries to his chest and 
upper back in service.  Nevertheless, because the veteran's 
separation examination does not show injuries, it is not 
clear that these injuries had permanent effects.  

Although it appears the veteran had burn injuries in service, 
there is no credible medical evidence that the veteran has a 
current disability related to these injuries in service.  The 
only recent evidence of chest or back problems in the claims 
file is an October 2000 VA treatment note indicating that the 
veteran had some shoulder and chest pain which resolved.  
There is also evidence that the veteran had cardiac surgery 
after suffering a heart attack, but is no evidence or 
allegations that the veteran's heart problem was related to 
the incident in question.

In December 2001, the veteran underwent a VA examination for 
burn scars.  The examiner found some "scattered scars" on 
the chest wall "compatible with history of herpes zoster . . 
. in approximately June 2001."  However, the examiner found 
no clinical evidence of shell fragment wounds or burn scars 
and no evidence of complications or sequelae related to 
burns.  The examiner's diagnosis was "status post burns of 
the chest wall and upper back without current scars or 
symptoms."  There are no contrary medical opinions in the 
claim file establishing a current diagnosis.

Finally, in a February 2002 notice of disagreement, the 
veteran discussed his current symptoms, including sinus 
problems and PTSD.  He referred to his claim for "status 
post burns of the chest walls and upper back without current 
scars."  He failed to allege any current chest or back 
disability.  Also, during the veteran's January 2005 hearing, 
his representative questioned him about the explosion and 
injury.  He asked, "Other than your sinus problem, was there 
any other problems that you had with your chest and back?"  
The veteran replied, "My back, I had trouble with my back."  
The remainder of the veteran's response was inaudible and, 
therefore, not transcribed.  However, the representative 
responded, "what we are trying to find out is the problems 
that you have currently."  While the Board will not 
speculate as to the content of the inaudible portion of the 
veteran's testimony, it notes that there was no further 
discussion of the veteran's chest and back burns during the 
hearing and it is not even clear that the veteran has current 
complaints related to chest and back burns.

The Board has considered the veteran's statements.  As noted 
above, it is not clear that the veteran asserts he has a 
chest or back disability at present.  Although the Board 
concedes that the veteran was injured in service, he is not 
entitled to service connection and compensation for a past 
injury if there is no current symptomatology.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A. § 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).


Even if the veteran's statements were accepted as competent 
evidence of a current disability, they are not competent 
evidence of a nexus between the claimed condition and his 
service, or a service-connected condition.  As noted in the 
above discussion, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.
The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  

II. Evaluation of PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2. 
Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged." Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411. The regulations establish a general 
rating formula for mental disorders. 38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms. However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  Accordingly, the evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's condition that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)). Id.

The current 30 percent disability rating requires:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.)
And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

Upon VA examination in May 2002, a current Global Assessment 
of Functioning (GAF) score of 65 was assigned.  A September 
2001 VA examination report also shows a GAF score of 65.  A 
GAF score is highly probative as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  A GAF score of 61-70 contemplates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in  impairment in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships. See DSM-IV at 44-47.  The Board 
also notes a GAF score of "50-60" by Dr. Orazio in 2002.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 44-47.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor. However, the objective 
medical evidence and the veteran's, as well as his family's 
statements, regarding his symptomatology shows disability 
warranting no higher than a 30 percent rating.  There is no 
evidence of symptomatology that more nearly approximates that 
which warrants the assignment of a 50 percent disability 
rating. See 38 C.F.R. § 4.7.  The GAF scores assigned by VA 
examiners indicate only mild symptoms.  Although Dr. Orazio's 
GAF score reflects more "moderate" symptoms, it is evident 
from the medical evidence, including her actual treatment 
records, that the veteran, despite suffering from symptoms of 
PTSD, appears to be functioning satisfactorily and capable of 
self-care.   In fact, in September 2001, a VA examiner 
reported that the veteran took an active role in his family, 
is able to care for himself adequately with his wife's 
assistance, attends church regularly, and socializes with 
family and friends.  The veteran's only psychiatric care had 
been medication for depression and anxiety from his family 
doctor.  The examiner reported that the veteran was somewhat 
dysthymic and may have dementia, but that he seemed to have a 
good sense of humor.  The veteran's PTSD symptoms included 
some sleep problems, occasional nightmares which had become 
less severe in recent years, and avoiding war movies.  The 
examiner concluded that although the veteran has some 
symptoms of PTSD, they were not debilitating in terms of 
employment, social or interpersonal relationships; and they 
did not interfere with his leadership role in his family.  In 
a May 2002 VA examination report, an examiner described the 
veteran as having occasional nightmares and thoughts about 
the war, but no flashbacks.  The examiner concluded that the 
veteran did not meet the diagnostic criteria for PTSD.  While 
he had dysthymia and possibly dementia, he made a good 
psychological adjustment after the war and was able to work, 
marry, and raise a family.  

In September 2002, the veteran underwent a private 
examination by Jeff Sandoz, Ph. D., a Licensed Professional 
Counselor.  Dr.  Sandoz concluded that the veteran does have 
PTSD, with frequent nightmares (4-5 times per week), 
irritability, and difficulty concentrating.  In addition, in 
April 2003, the veteran's private psychiatrist, Joni Orazio, 
M.D., wrote a letter stating the veteran suffered from PTSD 
and major depression, recurrent and severe.  Dr. Orazio 
opined that the veteran's disability should be rated at 50 
percent due to "impairment in short and long term memory, 
periods of confusion, lack of motivation, severely depressed 
mood and lack of interaction and involvement in social 
relationships (including his own wife) and in pleasurable 
activities."  Dr. Orazio also noted that the veteran's 
symptoms improved in recent weeks due to "aggressive 
psychopharmacology," but relapses were possible.  In August 
2004, Dr. Orazio wrote another letter stating that in 
addition to PTSD and major depression, the veteran also 
suffered from early dementia.  She felt that his PTSD should 
now be rated at the maximum disability rating.  In February 
2005, Dr. Orazio submitted her progress notes from the 
veteran's treatment.  These notes show an improvement in the 
veteran's disability.  When Dr. Orazio first evaluated the 
veteran in November 2002, she reported his symptoms as 
including hypersomnia, irritability, anxiety, nightmares, and 
difficulty with memory and concentration.  In addition, he 
had lost interest in interacting with others, including his 
family.  Dr. Orazio diagnosed the veteran with PTSD and major 
depression.  However, in a progress note dated January 2003, 
Dr. Orazio noted that the veteran was "doing better."  His 
wife reported he was sleeping less and interacting with 
family more.  By March 2004, the veteran's sleep pattern 
improved, he had become more alert, he had fewer nightmares, 
and he was usually happy.  By November 2004, the veteran was 
"emotionally doing well" although his wife reported 
progressing memory problems.

During his January 2005 hearing, the veteran testified that 
he had difficulty concentrating and remembering.  He relied 
on his wife to remind him to take his medication and care for 
his personal hygiene.  He also reported that he had fewer 
nightmares since being prescribed medication and now did not 
have them "too often".  The veteran testified that he did 
not lose his patience with people, although his wife said he 
became aggravated at times.  The veteran's granddaughter 
testified that his doctor saw a "major improvement" in his 
symptoms since he began his medication regime.  She also 
testified that the veteran's medication seemed to be helping 
and he now saw Dr. Orazio every six months.

The medical evidence does not show symptoms so severe as to 
warrant a 50 percent rating from the time the veteran filed a 
claim in May 2001 to the present.  Although the veteran's 
private psychiatrist opined that his disability should be 
rated higher, her own progress notes show an improvement in 
the veteran's symptoms since he was prescribed medication in 
November 2002.  Prior to this treatment, two VA examiners 
assigned the veteran a GAF score indicating mild symptoms.  
Both VA examiners concluded that despite the veteran's PTSD 
symptoms, he was able to function well in both his occupation 
and social relationships.  Finally, hearing testimony from 
the veteran's family indicated that the veteran's symptoms 
had improved.  

Although the veteran appears to have impaired short and long-
term memory, one of the criteria for a 50 percent rating, he 
does not have any other symptoms to warrant an increased 
rating, such as impaired thinking or judgment   He was shown 
to have a depressed mood, but recent progress notes indicate 
he is usually happy.  He does have deficiencies in several 
areas, but that is contemplated in his current disability 
rating.  Thus, the Board finds that the veteran's disability 
has not warranted a rating in excess of 30 percent from the 
date he filed his claim.  Although this is a Fenderson 
situation and the veteran could, therefore, be assigned 
staged ratings for his PTSD, that would not be appropriate 
for this time period. There is some evidence that the 
veteran's disability was more severe from the time he filed 
his claim in May 2001 to November 2002, but there is no 
evidence that the disability warranted a rating in excess of 
30 percent even at that time.

As the preponderance of the evidence is against the veteran's 
increased rating claim, the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
Accordingly, the claim must be denied.

II. VCAA

With the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000), 
there was a change in the law applicable to veterans' claims 
for benefits.  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The law 
also included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 38 C.F.R. §§ 3.102, 3.159, and 
3.326(a) (2004).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 2002 decision that the criteria 
for service connection for residuals of shell fragment wounds 
to the nose and sinuses, residuals of burns to the chest wall 
and upper back, and PTSD had not been met.  This notice also 
informed the appellant of the reasons and bases for the RO's 
decision.  In June 2001, the veteran received notice of the 
VCAA and a description of what the evidence must show to 
establish entitlement to service connection.  The Board 
concedes that the veteran never received VCAA notice for his 
increased rating claim for PTSD.  However, the increased 
rating claim was a downstream issue from the claim for 
service connection and the veteran was already on notice of 
VA's duties.  In addition, he was notified of the criteria 
for an increased rating claim in subsequent statements of the 
case (SOCs.)  Therefore, there was no need for another VCAA 
notice.  See VAOPGCPREC 8-2003 [if, in response to notice of 
its decision on a claim for which VA has already given 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue].  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the RO decision, the VCAA letter, and SOCs 
sent to the appellant notified him of the information and 
evidence needed to substantiate the claims and complied with 
VA's notification requirements.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


In addition, the CAVC's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), held, in part, that the implementing 
regulation for VA's section 5103 notice requires language to 
the effect of "give us everything you've got pertaining to 
your claim(s)."  See 38 C.F.R. § 3.159(b)(1) (2004).  The 
Pelegrini Court also held that a section 5103 notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made in January 
2002, after the veteran received VCAA notice in June 2001.  
The letter notified the veteran of VA's duty to develop his 
claims pursuant to the VCAA's provisions, to include the 
duties to develop for "such things as medical records, 
employment records, or records from other federal agencies."  
The veteran was also informed that VA would make reasonable 
efforts to help him get evidence necessary to support his 
claims.  This VCAA notices, combined with the SOCs, clearly 
complied with the section 5103 content requirements, to 
include 38 C.F.R. § 3.159(b)(1).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records and personnel records from the 
National Personnel Records Center (NPRC.)  In addition, the 
veteran was afforded examinations for the disabilities at 
issue.  Therefore, a remand for another examination is not 
necessary to decide the claims.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed.Cir. 2003).  In addition, during the 
veteran's hearing, his family offered to attempt to obtain 
additional private treatment records.  The claims file was 
left open for thirty days for additional records.  Some were 
submitted, but, evidently, others could not be obtained.  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating the claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Service connection for residuals of shell fragment wounds to 
the nose and sinuses is denied.

Service connection for status post burns of the chest wall 
and upper back is denied.

A disability rating in excess of 30 percent for PTSD is 
denied.


	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


